Citation Nr: 1747118	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities, prior to February 1, 2016.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. As the claim was not previously adjudicated by the RO, the Board will assume jurisdiction of the TDIU claim as part of this adjudication. 

In September 2016, the Board remanded this matter for further evidentiary development. The notice having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2016, the Board also did not reopen a claim for service connection for right ear hearing loss, denied service connection for peripheral neuropathy of the upper and lower extremities, skin disability, and hypertension, granted a 100 percent evaluation for posttraumatic stress disorder (PTSD), denied increased ratings for ischemic heart disease, diabetes mellitus, tinnitus, and left ear hearing loss, and denied an earlier effective date for an increased rating for PTSD. As those represent final decisions of the Board, those issues are no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 


FINDING OF FACT

Prior to February 1, 2016, service connected disability rendered the veteran unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU prior to February 1, 2016, have been met. 38 U.S.C.A.         §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016); Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the fully favorable decision as to the issue of entitlement to TDIU no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran meets the threshold requirements for TDIU prior to July 1, 2014. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Board finds that the Veteran's service-connected disabilities of coronary artery disease (CAD) and type II diabetes mellitus arise from a common etiology (i.e. herbicide agent exposure), and thus may be considered as a single disability rated at 40 percent with a combined rating of 70 percent or higher for the period prior to July 1, 2014. The Veteran further meets the threshold requirements through his service-connected PTSD, rated 70 percent disabling from July 1, 2014 to February 1, 2016. Therefore, the threshold requirements of TDIU prior to February 1, 2016, are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. The Veteran has been unemployed since 2011, prior to which he worked as helicopter pilot for approximately 30 years according to his application for TDIU. No other employment was listed. The Veteran has attended four years of college with a degree in civil engineering. There is evidence indicating the Veteran has received special training from July to August 1979, albeit associated with his career as a helicopter pilot.

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are included in the claims file. In February 2010, a VA counselor indicated that the Veteran had endorsed nightmares 2-3 times per week and experienced intrusive thoughts, diminished interest in activities, hypervigilance, and difficulty concentrating. She reported the Veteran avoids activities and people that remind him of his time in Vietnam and conversations and feelings that remind him of trauma.  In an August 2010 VA examination, the VA examiner opined the Veteran's reported irritability, hypervigilance, sleep difficulties with fatigue, and intrusive memories would likely decrease work efficiency and ability to perform occupational tasks only during periods of significant stress if he were currently employed. An addendum VA examination opinion obtained in February 2015 indicated the Veteran has moderate PTSD with moderate to severe social impairment. 

In February 2016, the Veteran's psychologist and cardiologist opined upon the Veteran's occupational functioning. The psychologist stated that the Veteran's PTSD presents a severe level of maladaptive symptomatology and functional impairment which continues to disable and prevent the Veteran from sustaining any form of gainful employment activity. The Veteran's treating cardiologist similarly opined that the Veteran would not able to maintain substantially gainful employment due to the combined effects of the Veteran's service-connected PTSD, CAD, diabetes mellitus, left ear hearing loss, and tinnitus. A subsequent report by a vocational consultant retained by the Veteran's representative in April 2016 indicated the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected disabilities, and the record supports this finding as far back as the date of filing. 

The Board accords significant probative weight to the opinions of the Veteran's private sources who are familiar with the Veteran and opined that his employability in most job assignments would be impaired. The Board also acknowledges that VA examiners did not find that the Veteran's multiple service-connected disabilities rendered him totally occupationally and socially disabled.  However, these examiners did not consider the effects and symptoms of the Veteran's combined service-connected disabilities. Furthermore, applicable regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Given his work history as a helicopter pilot, education, and the nature of his service-connected disabilities, the evidence suggests that he would be incapable of performing the acts required for substantially gainful employment.  In light of the above, the Board finds that the evidence of record supports the grant of TDIU due to service-connected disabilities prior to February 1, 2016.  See 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


ORDER

Entitlement to TDIU prior to February 1, 2016, is granted, subject to regulations applicable to the payment of monetary benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


